DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I drawn to Claims 1-18 in the reply filed on 06/24/2021 is acknowledged. Claims 19-20 are withdrawn. 
Claims 1-18 are pending.
Claim Objections
Claim 1 and 11 objected to because of the following informalities:  
Claim 1 and 11 recites the limitation “a build plate” in “a beam steering subsystem responsive to the computer for steering the fusing beam over the powder layer deposited on a build plate” where the “a build plate” was recited earlier. For the purpose of examination the limitation will be interpreted as –the build plate--.
Claim 7 recites the limitation “a select portion” whereas “a select portion” is already recited in claim 1. For the purpose of examination the limitation will be interpreted as –the select portion--.
Claim 12-15 recites the limitation “a select portion” whereas “a select portion” is already recited in claim 11. For the purpose of examination the limitation will be interpreted as –the select portion--.
Appropriate correction is required.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013.
	Claim 1 recites the limitation “wide area beam.” Based on the specification par. 23, “wide area beam” is interpreted by the examiner as –a beam that generates a wider area than the fusing beam--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the supplemental heating subsystem is controlled…maintain illumination of the fusing beam on a select area of the powder layer after the fusing beam has fused the select area and been turned off.” It is unclear how the fusing beam maintains illumination of the select area after the fusing beam is turned off. 
In the specification par. 30 it states that “post-heating may be performed, with the power level of the wide area beam being ramped down…after the fusing beam has finished a fusing operation.” It appears from the specification that it is intended that the wide beam maintains illumination of the select area after the fusing beam is turned off. 
wide area beam on a select area of the powder layer after the fusing beam has fused the select area and been turned off--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Karp (US 20180141160 A1). 
Regarding claim 1, Karp discloses an additive manufacturing system for forming a part using a powder material (inline scanner system 2, Fig. 19), the system comprising: 
a computer (controller 28 may be a computer processor, par. 20); 
a primary heat generating subsystem (first laser source 4 with first lens 8 and first focal length lens 18, Fig. 1) responsive to the computer for generating a fusing beam (first laser beam 5) for heating and fusing at least one of select portions of a powder layer (first laser melts the 
a beam steering subsystem (scanner system 12) responsive to the computer for steering the fusing beam over the powder layer deposited on a build plate (controller 28 controls the scanner system 12 which directs the first laser along the pattern 34, Fig. 3, par. 15 and 19); 
a supplemental heating subsystem (second laser source 6 with second lens 10 and reflector 14, Fig. 1) for generating a wide area beam (second laser spot 26 is wider than first laser spot 24, Fig. 3) to heat a portion of the powder layer (second laser beam is the heating laser beam, par. 13) at least one of: prior to fusing of the powder with the fusing beam (second laser is used to preheat powder, par. 18); simultaneously with fusing of the powder with the fusing beam; or subsequent to fusing of the powder with the fusing beam (second laser is used to control cooling after forming the melt pool, par. 18); 
the wide area beam being of an intensity which is insufficient to fuse the powder (second laser heats but doesn’t melt the powder, claim 1); and 
the wide area beam operating to alter a microstructure of the powder layer as the powder layer is at least one of fused, or as the powder layer cools, to relieve stress in the part (thermal gradient is controlled by second laser to reduce cracking which allows for formation of a directionally solidified type grain structure, par. 21).
Regarding claim 2, Karp discloses the system of claim 1, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area beam at selected times (controller may control the duration of the second laser beam, par. 19).
Regarding claim 5, Karp discloses the system of claim 1, wherein the supplemental heating subsystem is controlled to generate the wide area beam and the fusing beam both prior to (second laser is used to preheat powder, par. 18), and concurrently with (second laser beam 
Regarding claim 7, Karp discloses the system of claim 1, wherein the supplemental heating subsystem is controlled to generate and apply the wide area beam to at least a select portion of the powder layer prior to the fusing beam being used to begin fusing the select portion (second laser is used to preheat powder, par. 18), and 
during fusing of the select portion (second laser beam can be coaxially aligned with the first laser beam, which is understood by the examiner to mean that the second laser beam can be generated and coaxially aligned with the first laser beam when it is performing fusion, claim 1), and 
after fusing of the select portion is completed (second laser is used to control cooling after forming the melt pool, par. 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp.
Regarding claim 6, Karp discloses the system of claim 1, wherein the supplemental heating subsystem is controlled to generate the wide area beam and the fusing beam simultaneously (scanning first laser beam and second laser beam, claim 7; where it is understood by the examiner that this is occurring simultaneously), and to maintain illumination of the fusing beam on a select area of the powder layer after the fusing beam has fused the select area (second laser is used to control cooling after forming the melt pool, par. 18, where the second laser inherently illuminates the area where it is applied) and been turned off (first laser beam can be turned off).
Karp does not disclose that the selected area is still illuminated by the wide area beam while the fusing beam is turned off. However, Karp does disclose that the first laser beam can be turned off and that the second laser beam can be used to control the solidification of the melt pool, i.e. post-heating or trailing the melt pool, par. 15. One of ordinary skill in the art would then know that when a pattern 34, Fig. 2, is finished being melted by the first laser that the first laser can be turned off. And if the second laser beam is operating such that it is trailing the melt pool, par. 15, it would still be illuminating/heating the melt pool after the first laser is turned off.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Harding (US 20180161925 A1).
Regarding claim 3, Karp does not disclose the system of claim 1, wherein the supplemental heating subsystem comprises a diode laser.
Harding discloses an additive manufacturing system using lasers wherein the supplemental heating subsystem comprises a diode laser (laser source may be other sources of energy beams capable of heating the powder to sufficient temperatures and at sufficient rates, where the laser source can be diode lasers, par. 21).

Regarding claim 4, Karp does not disclose the system of claim 1, wherein the supplemental heating subsystem comprises a plurality of diode lasers 
Harding discloses an additive manufacturing system using lasers wherein the supplemental heating subsystem comprises a plurality of diode lasers (wide laser beam can be from multiple laser sources wherein the laser source can be diode lasers, par. 16 and par. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp to incorporate the teachings of Harding. Doing so would have the benefit of obtaining a wider laser beam to illuminate the entire layer pattern which can reduce the layer melt time (Harding, par. 16).
Claim 8-15 and 18 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of DeMuth (US 20170144224 A1).
Regarding claim 8, Karp does not disclose the system of claim 1, further comprising a mask subsystem for controlling at least one of a dimension or a shape of the wide area beam.
DeMuth discloses an additive manufacturing system wherein the patterned beams are used for changing crystal structure, influencing stress patterns (par. 59), and heating (par. 69) and it has a mask subsystem (patterning unit 116 can be a mask, par. 68) for controlling at least one of a dimension or a shape of the wide area beam (energy patterning unit is used to pattern images by shaping the photon beams, par. 68).

Regarding claim 9, Karp in view of DeMuth the system of claim 8, wherein the mask subsystem is controlled by the computer (control processor 350 can be used to coordinate the light patterning unit 316, par. 77, DeMuth).
Regarding claim 10, Karp does not disclose the system of claim 1, further comprising a beam homogenizer configured to receive an output from the supplemental heating subsystem and to impart a uniform intensity to the wide area beam.
DeMuth discloses the system of claim 1, further comprising a beam homogenizer (beam homogenizer 372) configured to receive an output from the supplemental heating subsystem (multiple laser arrays are combined using a beam homogenizer, par. 58) and to impart a uniform intensity to the wide area beam (one of ordinary skill in the art would know that a beam homogenizer makes the laser beam profile more uniform in intensity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp in view of DeMuth to incorporate the teachings of DeMuth. Doing so would have the benefit of a laser beam with uniform intensity which will heat up the irradiation pattern more uniformly.
 Regarding claim 11, Karp discloses an additive manufacturing system for forming a part using a laser powder bed fusion manufacturing process (inline scanner system 2 with powder bed, Fig. 19), the system comprising: 
a computer (controller 28 may be a computer processor, par. 20); 

a beam steering subsystem (scanner system 12) responsive to the computer for steering the fusing beam over the powder layer deposited on a build plate (controller 28 controls the scanner system 12 which directs the first laser along the pattern 34, Fig. 3, par. 15 and 19); 
a supplemental heating subsystem (second laser source 6 with second lens 10 and reflector 14, Fig. 1) for generating a wide area beam (second laser spot 26 is wider than first laser spot 24, Fig. 3) to heat a portion of the powder layer (second laser beam is the heating laser beam, par. 13) at least one of: prior to fusing of the powder with the fusing beam (second laser is used to preheat powder, par. 18); simultaneously with fusing of the powder with the fusing beam; or subsequent to fusing of the powder with the fusing beam (second laser is used to control cooling after forming the melt pool, par. 18);
the wide area beam being of an intensity which is insufficient to fuse the powder (second laser heats but doesn’t melt the powder, claim 1); 
the wide area beam having an intensity (controller may control the duration and power of the second laser beam, par. 19) controlled by the computer and operating to alter a microstructure of the powder layer as the powder layer is at least one of fused, or as the powder layer cools, to relieve stress in the part (thermal gradient is controlled by second laser to reduce cracking which allows for formation of a directionally solidified type grain structure, par. 21).
Karp does not disclose a mask subsystem, responsive to signals from the computer, for controlling at least one of a dimension and a shape of the wide area beam during application of the wide area beam to the powder layer.
DeMuth discloses an additive manufacturing system wherein the patterned beams are used for changing crystal structure, influencing stress patterns (par. 59), and heating (par. 69) and it has a mask subsystem (patterning unit 116 can be a mask, par. 68), responsive to signals from the computer (control processor 350 can be used to coordinate the light patterning unit 316, par. 77, DeMuth), for controlling at least one of a dimension and a shape of the wide area beam during application of the wide area beam to the powder layer (energy patterning unit is used to pattern images by shaping the photon beams, par. 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp to incorporate the teachings of DeMuth. Doing so would have the benefit of improving material throughput rate by shaping the beams into patterns (par. 28, DeMuth).
Regarding claim 12, Karp in view of DeMuth discloses the system of claim 11, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area beam to illuminate a selected portion of the powder lawyer while the fusing beam is fusing the selected portion (second laser beam can be coaxially aligned with the first laser beam, which is understood by the examiner to mean that the second laser beam can be generated and coaxially aligned with the first laser beam when it is performing fusion, claim 1; additionally, the second laser beam inherently illuminates the area that it is directed to).
Regarding claim 13, Karp in view of DeMuth discloses the system of claim 11, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area 
Regarding claim 14, Karp in view of DeMuth discloses the system of 11, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area beam and begin illuminating a select portion of the powder layer prior to using the fusing beam to begin fusing the select portion (second laser is used to preheat powder, par. 18), and 
to maintain the wide area beam in operation (second beam’s diameter can be up to 10x larger than the first fusing beam (par. 16). This would mean that if the two beams are coaxially aligned, the much larger second beam would be performing pre-heating, concurrent heating, and post-heating of the select area that the first beam is fusing) heating the select portion while the fusing beam is applied to the select portion (second laser beam can be coaxially aligned with the first laser beam, which is understood by the examiner to mean that the second laser beam can be generated and coaxially aligned with the first laser beam when it is performing fusion, claim 1).
Regarding claim 15, Karp in view of DeMuth discloses the system of claim 11, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area beam and begin illuminating a select portion of the powder layer prior to using the fusing beam to begin fusing the select portion (second laser is used to preheat powder, par. 18; the second laser inherently illuminates the target area), and 
to maintain the wide area beam in operation (second beam’s diameter can be up to 10x larger than the first fusing beam (par. 16). This would mean that if the two beams are coaxially aligned, the much larger second beam would be performing pre-heating, concurrent heating, and post-heating of the select area that the first beam is fusing) heating the select portion while the fusing beam is applied to the select portion (second laser beam can be coaxially aligned with 
further maintain the wide area beam directed at the select portion for a predetermined post-fusing time interval after the fusing beam has fused the powder at the select portion (second laser is used to control cooling after forming the melt pool, par. 18).
Regarding claim 18, Karp in view of DeMuth discloses the system of claim 11, wherein the computer controls an intensity of the wide area beam such that the intensity is varied while the wide area beam is being used to illuminate the select portion of the powder layer (controller may control the duration and power of the second laser beam, par. 19).
Claim 16- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of DeMuth and Harding.
Regarding claim 16, Karp in view of DeMuth does not disclose the system of claim 11, wherein the supplemental heating subsystem comprises a diode laser subsystem including a plurality of diode lasers.
Harding discloses an additive manufacturing system using lasers wherein the supplemental heating subsystem comprises a plurality of diode lasers (wide laser beam can be from multiple laser sources wherein the laser source can be diode lasers, par. 16 and par. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp to incorporate the teachings of Harding. Doing so would have the benefit of obtaining a wider laser beam to illuminate the entire layer pattern which can reduce the layer melt time (Harding, par. 16).
Regarding claim 17, Karp in view of DeMuth does not disclose the system of claim 11, wherein the wide area beam is generated by the supplemental heating subsystem to have a dimension which illuminates an entire area of the powder layer.
Harding discloses an additive manufacturing system with diode lasers wherein the wide laser beam may illuminate the full pattern that is being printed (par. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp in view of DeMuth to incorporate the teachings of Harding. Doing so would have the benefit of reducing the layer melt time for the entire layer of the workpiece (Harding, par. 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726